department of the treasury internal_revenue_service washington d c number info release date date dear this letter is in response to your inquiry addressed to senator christopher j dodd requesting the views of the internal_revenue_service irs on the dated income and employment_tax consequences of a proposed ordinance the ordinance abates the real_property or motor_vehicle taxes of volunteer firefighters and emergency medical technicians firefighters who meet specific requirements the irs cannot provide rulings on the employment status of individuals for purposes of the federal insurance contributions tax fica before congress passes a law clarifying employment status sec_530 of the revenue act of i can give you some general information that i hope will be helpful gross_income means all income from whatever source including fringe_benefits received for services noncash benefits are included in gross_income sec_61 of the internal_revenue_code the code the supreme court case 279_us_716 held that an employer’s payment of an employee’s tax obligation was income to the employee this case dealt with inclusion in gross_income if the income is also wages for fica purposes fica_taxes apply whether fica tax applies to remuneration for services depends on whether the remuneration is wages within the meaning of the code sec_3101 and sec_3111 of the code impose taxes on the wages paid_by employers to employees with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment wages are defined as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain exclusions employment means any service performed by an employee for the person employing him with certain exclusions employee is defined as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee code sec_3121 in other words whether income is wages for purposes of fica depends upon whether the firefighters are employees under the common_law the common_law rule is that generally the employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which that result is accomplished sec_31_3121_d_-1 employment_tax regulations if the firefighters do not receive cash_remuneration the employer will not be able to withhold the employee fica tax the employer will have two choices to pay the employee fica or to seek remuneration from the firefighters an employer’s payment of employee fica tax without withholding it from the employee is additional remuneration to the employee for purposes of income and fica tax an exclusion from wages exists for fica purposes for the employee portion of fica tax paid_by the employer without deduction from the employee’s wages but only in the cases of domestic_service in the private home of the employer and agricultural_labor sec_3121 in other words if an employer pays the employee portion of the fica tax on behalf of an employee that amount is additional wages to the employee for fica purposes see revproc_81_48 1981_2_cb_623 attached for the formula used to calculate the additional wages for purposes of federal_income_tax withholding wages means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash code sec_3401 an employer’s payment of employee fica tax without withholding it from the employee’s remuneration is additional income to the employee for income and withholding purposes sec_31_3401_a_-1 employment_tax regulations since the total of the maximum possible abatement and fica tax reimbursement is less than the exemption_amount withholding will most likely not be required 1an exception from employment exists in code sec_3121 for state and local_government employees who are participants in a retirement_system the firefighters in this case apparently do not satisfy this condition tax under the federal_unemployment_tax_act futa does not apply to compensation_for services in the employ of a state any political_subdivision or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions code sec_3306 every person required to deduct and withhold the employee portion of the fica tax from an employee must report the information on form_w-2 the requirement applies to all payments subject_to fica tax regardless of the amount code sec_6051 you also asked about the possibility of treating the tax abatements as reimbursement for expenses an employer can reimburse employees’ business_expenses under a reimbursement or other expense allowance arrangement so that the reimbursements will not be taxable to the employees for income and fica purposes employees must substantiate bona_fide business_expenses to their employers and return any advances which exceed substantiated expenses if the employer has a reimbursement or other expense allowance arrangement then the employees may exclude reimbursed amounts from taxable_income and fica wages the reimbursed amounts will also not be wages for fica or income_tax_withholding purposes in the absence of such an arrangement amounts paid to employees for unsubstantiated expenses represent additional income and fica wages to the employee sec_62 of the code and of the income_tax regulations this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act if you have any questions please call elizabeth edwards id at sincerely jerry e holmes branch chief office of associate chief_counsel tax-exempt and government entities employment_tax branch cc the honorable christopher j dodd united_states senate washington d c attachment
